DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement submitted on 5/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "generally" in claims 3 and 13 is a relative term which renders the claim indefinite.  The term "generally parallel" is not defined by the claim, the specification does not provide a standard for 

Examiner’s Note
There appear to be two claim sets submitted without a clear indication as to which is the “current” or “Amended” set.  The claim set annotated with “Substitute Sheet” will be treated as the current claim set.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, and 6-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasai et al. (US 20170277020 A1) (hereinafter Kasai).
Regarding claim 1, Kasai discloses:
A vehicle driver assist system comprising: 
[See Kasai, ¶ 0020, 0021 discloses a mounting bracket 3 that is fixed to the windshield of the vehicle by being adhered thereon, and a camera 2 which is mounted on the mounting bracket 3.] one of the mounting bracket and the camera housing including a channel for receiving a tab on the other of the mounting bracket and the camera housing, [See Kasai, Figs. 3-6 illustrates mounting bracket 3 with a channel formed by elements 4, 3g; See Kasai, Figs. 2, 4 illustrate a “tab” 2e (engagement protrusion) formed on the camera housing 2, and received in the channel formed by elements 4, 3g.] the tab on the other of the mounting bracket and the camera housing sliding into the channel in the one of the mounting bracket and the camera housing to connect the camera housing to the mounting bracket, [See Kasai, ¶ 0035, Fig. 4 discloses that engagement protrusion 2e of the camera 2 presses the flat springs 4 upwards.  In doing so, the engagement protrusion 2e moves while abutting against the undersides of the lock portions 3g and reaches a position where the engagement protrusion 2e presses the flat springs 4; See Kasai, Figs. 2 and 4 illustrate camera housing 2 coupled with (connecting to) mounting bracket 3.] the one of the mounting bracket and the camera housing having a flexible member that engages the tab to damp movement of the housing relative to the mounting bracket. [See Kasai, Figs. 1, 4 illustrate the mounting bracket 3 being included with flexible members (flat springs) 4 that engage with the tab 2e; See Kasai, ¶ 0036 discloses that the flat springs 4 bias the engagement protrusion 2e (“tab”) downwards within an elastic deformation range, and a camera 2 is mounted on the bracket in a stable manner.] 

Regarding claim 2, Kasai discloses all the limitations of claim 1.
Kasai discloses:
wherein the one of the mounting bracket and the camera housing includes at least one forward channel and at least one rearward channel, [See Kasai, Figs. 4, 5 illustrate the mounting bracket 3 having a channel formed by elements 3g, 4 located on each side of the bracket.  The examiner notes that no relational dependence or basis appears to limit the definition of “forward” and “rearward”, and thus a “forward” channel may be construed such that the channel located at an upper portion (per Fig. 5), and a channel located at a lower portion are a “forward” and “rearward” channel as such.] the other of the mounting bracket and the camera housing including at least one forward tab that slides into the at least one forward channel and at least one rearward tab that slides into the at least one rearward channel. [See Kasai, Fig. 2 illustrates that camera 2 has an engagement protrusion (“tab”) 2e located on each side, one being considered to correspond with a “forward” channel, and the other corresponding with a “rearward” channel.  As above, “forward” and “rearward” do not limit the structure since there has been no basis or relational dependence/definition  established for “forward” and “rearward” as such.]

Regarding claim 3, Kasai discloses all the limitations of claim 2.
Kasai discloses:
wherein the at least one forward tab extends generally parallel to the at least one rearward tab. [See Kasai, Fig. 2 illustrates each of the engagement protrusions (“tabs”) 2e being “generally parallel”, noting the relationship of each of the tabs being located on each side of the clearly symmetrical structure of camera 2.]

Regarding claim 4, Kasai discloses all the limitations of claim 1.
Kasai discloses:
wherein the mounting bracket includes the channel and the camera housing includes the tab. [See Kasai, Fig. 4 discloses that mounting bracket 3 comprises channel defined by elements 3g, 4; See Kasai, Fig. 2 illustrates camera housing 2 comprising “engagement protrusions” (“tabs”) 2e.]

Regarding claim 6, Kasai discloses all the limitations of claim 1.
Kasai discloses:
wherein the tab has an interference fit with the channel. [See Kasai, ¶ 0035, 0036 discloses that the engagement protrusion 2e moves while abutting against the undersides of the lock portions 3g and reaches a position where the engagement protrusion 2e presses the flat springs 4.  Furthermore, as illustrated in Fig 4, the engagement protrusion 2e is pressed downwards with the biasing force of the flat springs 4 and the engagement protrusion 2e is caught by the distal end of the lock portion 3g.]

Regarding claim 7, Kasai discloses all the limitations of claim 2.
Kasai discloses:
wherein the at least one channel is at least partially defined by a guide member engageable with the at least one tab for guiding insertion of the tab into the channel. [See Kasai, annotated Fig. 4 below illustrates a guide member portion which engages with “engagement protrusion” (tab) 2e into the channel defined by 4, 3g.]


    PNG
    media_image1.png
    362
    611
    media_image1.png
    Greyscale


Regarding claim 8, Kasai discloses all the limitations of claim 7.
Kasai discloses:
wherein the bracket includes at least one slot adjacent the guide member and the channel, the slot permitting the guide member to deflect relative to the bracket. [See Kasai, Figs. 3, 5, annotated Fig. 4 above illustrates a slot adjacent to the guide member portion, which inherently permits the guide member to deflect relative to the bracket; See Kasai, ¶ 0035-0036 discloses that an engagement protrusion 2e moves while abutting against the undersides of the lock portions 3g and reaches a position where the engagement protrusion 2e presses the flat springs 4.  Furthermore, as illustrated in Fig. 4, the engagement protrusion 2e is pressed downwards with the biasing force of the flat springs 4 and the engagement protrusion 2e is caught by the distal end of the lock portions 3g.]

Regarding claim 9, Kasai discloses all the limitations of claim 8.
Kasai discloses:
wherein the guide member engages a portion of the bracket defining the slot to limit movement of the camera housing relative to the bracket. [See Kasai, ¶ 0036 discloses that the flat springs 4 bias the engagement protrusion 2e downwards within the elastic deformation range, the camera 2 can be mounted on the bracket 3 in a stable manner.  Examiner’s note: the guide member as disclosed engages the bracket by being an integral part thereof.  As such, the slot defining portion engages with the guide member, and functions to limit movement of the camera relative to the mounting bracket; See Kasai, annotated Fig. 4]

Regarding claim 10, Kasai discloses all the limitations of claim 9.
Kasai discloses:
wherein the guide member engages the portion of the bracket defining the slot to prevent a camera lens connected to the camera housing from engaging a window to which the bracket is [See Kasai, annotated Fig. 4 illustrates an integral relationship of the guide member and the portion of the bracket defining the slot, such that the engagement causes the tab 2e on the camera housing to be pushed downward and inherently preventing the camera’s lens from engaging the window.]

Regarding claim 11, Kasai discloses all the limitations of claim 2.
Kasai discloses:
wherein the forward channel [See Kasai, Figs. 4, 5 illustrate the mounting bracket 3 having a channel formed by elements 3g, 4 located on each side of the bracket.  The examiner notes that no relational dependence or basis appears to limit the definition of “forward” and “rearward”, and thus a “forward” channel may be construed such that the channel located at an upper portion (per Fig. 5), and a channel located at a lower portion are a “forward” and “rearward” channel as such.] is at least partially defined by a first guide member engageable with the forward tab for guiding insertion of the forward tab into the forward channel, [See Kasai, annotated Fig. 4 below illustrates a guide member portion which engages with “engagement protrusion” (tab) 2e into the channel defined by 4, 3g.] the bracket including at least one slot adjacent the first guide member and the forward channel that permits the first guide member to deflect relative to the bracket to damp movement of the housing relative to the bracket, [See Kasai, Figs. 3, 5, annotated Fig. 4 above illustrates a slot adjacent to the guide member portion, which inherently permits the guide member to deflect relative to the bracket; See Kasai, ¶ 0035-0036 discloses that an engagement protrusion 2e moves while abutting against the undersides of the lock portions 3g and reaches a position where the engagement protrusion 2e presses the flat springs 4.  Furthermore, as illustrated in Fig. 4, the engagement protrusion 2e is pressed downwards with the biasing force of the flat springs 4 and the engagement protrusion 2e is caught by the distal end of the lock portions 3g.]
[See Kasai, Figs. 4, 5 illustrate the mounting bracket 3 having a channel formed by elements 3g, 4 located on each side of the bracket.  The examiner notes that no relational dependence or basis appears to limit the definition of “forward” and “rearward”, and thus a “forward” channel may be construed such that the channel located at an upper portion (per Fig. 5), and a channel located at a lower portion are a “forward” and “rearward” channel as such.] being at least partially defined by a second guide member engageable with the rearward tab for guiding insertion of the rearward tab into the rearward channel, the bracket including at least one slot adjacent the second guide member and the rearward channel that permits the second guide member to deflect relative to the bracket to damp movement of the housing relative to the bracket. [See Kasai, annotated Fig. 4 below illustrates a guide member portion which engages with “engagement protrusion” (tab) 2e into the channel defined by 4, 3g; See Kasai, Figs. 3, 5, annotated Fig. 4 above illustrates a slot adjacent to the guide member portion, which inherently permits the guide member to deflect relative to the bracket; See Kasai, ¶ 0035-0036 discloses that an engagement protrusion 2e moves while abutting against the undersides of the lock portions 3g and reaches a position where the engagement protrusion 2e presses the flat springs 4.  Furthermore, as illustrated in Fig. 4, the engagement protrusion 2e is pressed downwards with the biasing force of the flat springs 4 and the engagement protrusion 2e is caught by the distal end of the lock portions 3g.  Note, as above per the rejection of claim 2, that as there is no relational dependence or basis appearing to limit the definition of “forward” and “rearward”, a “forward” channel may be construed such that the channel located at an upper portion (per Fig. 5), and a channel located at a lower portion are a “forward” and “rearward” channel as such.]

Regarding claim 12, Kasai discloses all the limitations of claim 1.
Kasai discloses:
[See Kasai, annotated Fig. 4 (reproduced below) illustrates a stop portion of member 3g extending into channel formed by 4, 3g – the elastic force from flat spring 4 causing the tab to “stop” and be held in place when the housing (and tab 2e) is inserted into the channel.]

    PNG
    media_image1.png
    362
    611
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kasai et al. (US 20170277020 A1) (hereinafter Kasai) in view of Miyado et al. (US 20160009230 A1) (hereinafter Miyado).
Regarding claim 5, Kasai discloses all the limitations of claim 1.
Kasai does not appear to explicitly disclose:

However, Miyado discloses:
wherein at least one of the mounting bracket and the camera housing includes a flexible detent member engageable with the other of the mounting bracket and the camera housing to connect the camera housing to the mounting bracket. [See Miyado, Fig. 16 illustrates two flexible members 60, 62 on a camera housing 18, one of which is considered a flexible detent which engages bracket 14 at tab 24; See Miyado, ¶ 0085, 0093, 0094 discloses a third elastic arm 60 that extends to the front and can elastically be deformed in the vertical direction is provided at a position below and in front of each second elastic arm 54 and at the rear end of the lateral wall 18S. Each elastic arm 60 has a one-way claw 62 at a tip thereof, and each one-way claw 62 is projected upward from the elastic arm 60. As shown in FIG. 7, each one-way claw 62 has a one-way engagement surface 62A that extends perpendicularly to an extending direction of the elastic arm 60 and an inclined surface 62B that is inclined to be lowered toward a tip of the elastic arm 60. A projection 64 for removal that is projected in the horizontal direction is provided on an outer lateral surface of each one-way claw 62. As will be described below, the projection 64 is used when the second bracket 18 is removed from the first bracket 14.
Before the effective filing date of the claimed invention, one of ordinary skill would have been familiar with camera mounting technologies and would have understood, as evidenced by Miyado, that in order to allow for the canceling of an elastic deformation movement, providing a one-way engagement surface would have been beneficial. (Miyado, ¶ 0095) Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have been 

Regarding claim 13, Kasai discloses all the limitations of claim 1.
Miyado discloses:
wherein the detent extends generally parallel to the tab when the housing is connected to the bracket, the detent engaging a rear surface on the housing to retain the camera housing in the bracket. [See Miyado, Fig. 16 illustrates detent 48, 48a on bracket 14 has at least a portion that is parallel to tab 24.  See Miyado, Figs. 2, 16 disclose a generally parallel relationship; See Miyado, ¶ 0100 discloses horizontal movement of the in-vehicle camera 16 relative to the first bracket 14 and the second bracket 18 is effectively inhibited.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799. The examiner can normally be reached Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486